Ex. 10.6
EXECUTION VERSION

GUARANTY
GUARANTY (as amended, modified, restated and/or supplemented from time to time,
this “Guaranty”), dated as of July 15, 2014, made by and among each of the
undersigned guarantors (each, a “Guarantor” and, together with any other entity
that becomes a guarantor hereunder pursuant to Section 23 hereof, collectively,
the “Guarantors”) in favor of Bank of America, N.A., as administrative agent
(together with any successor administrative agent, the “Administrative Agent”),
for the benefit of the Secured Parties (as defined below). Certain capitalized
terms as used herein are defined in Section 1 hereof. Except as otherwise
defined herein, all capitalized terms used herein and defined in the Credit
Agreement (as defined below) shall be used herein as therein defined.
W I T N E S S E T H:
WHEREAS, Ciena Corporation, a Delaware corporation (the “Borrower”), the lenders
from time to time party thereto (the “Lenders”) and Bank of America, N.A., as
administrative agent and collateral agent have entered into a Credit Agreement,
dated as of July 15, 2014 (as amended, modified, restated and/or supplemented
from time to time, the “Credit Agreement”), providing for the making of Loans to
the Borrower as contemplated therein (the Lenders and the Administrative Agent
are herein called the “Secured Parties”);
WHEREAS, each Guarantor is a Wholly-Owned Domestic Subsidiary of the Borrower;
WHEREAS, it is a condition precedent to the making of Loans to the Borrower
under the Credit Agreement that each Guarantor shall have executed and delivered
to the Administrative Agent this Guaranty; and
WHEREAS, each Guarantor will benefit from the incurrence of Loans by the
Borrower and, accordingly, desires to execute this Guaranty in order to (i)
satisfy the condition described in the preceding paragraph and (ii) induce the
Lenders to make Loans to the Borrower;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Parties and hereby covenants
and agrees with each other Guarantor and the Administrative Agent for the
benefit of the Secured Parties as follows:
1. GUARANTY. (a)    Each Guarantor, jointly and severally, irrevocably,
absolutely and unconditionally guarantees as a primary obligor and not merely as
surety: to the Secured Parties the full and prompt payment when due (whether at
the stated maturity, by required prepayment, declaration, acceleration, demand
or otherwise) of (x) the principal of, premium, if any, and interest on the
Notes issued by, and the Loans made to, the Borrower under the Credit Agreement
and (y) all other obligations (including, without limitation, obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), liabilities and indebtedness owing by the Borrower to the Secured
Parties under the Credit Agreement and each other Loan Document to which the
Borrower is a party (including, without limitation, indemnities, Fees and
interest thereon (including, without limitation, in each case any interest, fees
or expenses accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the Credit
Agreement, whether or not such





    

--------------------------------------------------------------------------------

Page 2

interest, fees or expenses are an allowed claim in any such proceeding)),
whether now existing or hereafter incurred under, arising out of or in
connection with each such Loan Document (all such principal, premium, interest,
liabilities, indebtedness and obligations under this clause (a), being herein
collectively called the “Guaranteed Obligations”).
Each Guarantor understands, agrees and confirms that the Secured Parties may
enforce this Guaranty up to the full amount of the Guaranteed Obligations
against such Guarantor without proceeding against any other Guarantor or the
Borrower, or against any security for the Guaranteed Obligations, or under any
other guaranty covering all or a portion of the Guaranteed Obligations. This
Guaranty is a guaranty of prompt payment and performance and not of collection.
For purposes of this Guaranty, the term “Guarantor” as applied to any Guarantor
shall refer to such Guarantor as a guarantor of indebtedness incurred by the
Borrower, and not indebtedness directly incurred by such Guarantor, in its
capacity as a borrower or otherwise.
The following capitalized terms used herein shall have the definitions specified
below:
“Termination Date” shall mean the date upon which the Term Commitment under the
Credit Agreement has been terminated, no Note is outstanding, all Loans have
been paid in full and all other Guaranteed Obligations (other than indemnities
under the Loan Documents which are not then due and payable) then due and
payable have been paid in full.
(b)    Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due and payable by the Borrower upon the occurrence,
in respect of the Borrower, of any of the events specified in Section 8.01(f) of
the Credit Agreement, and unconditionally, absolutely and irrevocably, jointly
and severally, promises to pay such Guaranteed Obligations to the Secured
Parties, or order, on demand.
2.    LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor
hereunder is primary, absolute, joint and several, and unconditional and is
exclusive and independent of any security for or other guaranty of the
indebtedness of the Borrower whether executed by such Guarantor, any other
Guarantor, any other guarantor or by any other party, and the liability of each
Guarantor hereunder shall not be affected or impaired by any circumstance or
occurrence whatsoever, including, without limitation: (a) any direction as to
application of payment by the Borrower or any other party, (b) any other
continuing or other guaranty, undertaking or maximum liability of a Guarantor or
of any other party as to the Guaranteed Obligations, (c) any payment on or in
reduction of any such other guaranty or undertaking, (d) any dissolution,
termination or increase, decrease or change in personnel by the Borrower, (e)
the failure of a Guarantor to receive any benefit from or as a result of its
execution, delivery and performance of this Guaranty, (f) any payment made to
any Secured Party on the indebtedness which any Secured Party repays the
Borrower pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Guarantor waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, (g) any action or inaction by the Secured Parties as
contemplated in Section 5 hereof or (h) any invalidity, rescission, irregularity
or unenforceability of all or any part of the Guaranteed Obligations or of any
security therefor.
3.    OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor or the Borrower, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor or the Borrower and whether or not any
other Guarantor, any other guarantor or the Borrower is joined in any such
action or actions. Each Guarantor waives (to the fullest extent permitted by
applicable law) the benefits of any statute of limitations





    

--------------------------------------------------------------------------------

Page 3

affecting its liability hereunder or the enforcement thereof. Any payment by the
Borrower or other circumstance which operates to toll any statute of limitations
as to the Borrower shall operate to toll the statute of limitations as to each
Guarantor.
4.    WAIVERS BY GUARANTORS. (a)    Each Guarantor hereby waives (to the fullest
extent permitted by applicable law) notice of acceptance of this Guaranty and
notice of the existence, creation or incurrence of any new or additional
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, demand for performance, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by the
Administrative Agent or any other Secured Party against, and any other notice
to, any party liable thereon (including such Guarantor, any other Guarantor, any
other guarantor or the Borrower) and each Guarantor further hereby waives any
and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice or proof of reliance by any Secured Party upon
this Guaranty, and the Guaranteed Obligations shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended,
modified, supplemented or waived, in reliance upon this Guaranty.
(b)    Each Guarantor waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Secured Parties to: (i)
proceed against the Borrower, any other Guarantor, any other guarantor of the
Guaranteed Obligations or any other party; (ii) proceed against or exhaust any
security held from the Borrower, any other Guarantor, any other guarantor of the
Guaranteed Obligations or any other party; or (iii) pursue any other remedy in
the Secured Parties’ power whatsoever. Each Guarantor waives any defense based
on or arising out of any defense of the Borrower, any other Guarantor, any other
guarantor of the Guaranteed Obligations or any other party other than the
occurrence of the Termination Date, including, without limitation, any defense
based on or arising out of the disability of the Borrower, any other Guarantor,
any other guarantor of the Guaranteed Obligations or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than the occurrence of the Termination Date. The Secured Parties may, at their
election, upon the occurrence and during the continuance of an Event of Default,
foreclose on any collateral serving as security held by the Administrative Agent
or the other Secured Parties by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Secured Parties may have against the Borrower, or any other party, or
any security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Termination Date has occurred. Each
Guarantor waives any defense arising out of any such election by the Secured
Parties, even though such election may operate to impair or extinguish any right
of reimbursement, contribution, indemnification or subrogation or other right or
remedy of such Guarantor against the Borrower, any other guarantor of the
Guaranteed Obligations or any other party or any security.
(c)    Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of the Borrower’s and each other Guarantor’s financial
condition, affairs and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which such Guarantor assumes and incurs hereunder, and has
adequate means to obtain from the Borrower and each other Guarantor on an
ongoing basis information relating thereto and the Borrower’s and each other
Guarantor’s ability to pay and perform its respective Guaranteed Obligations,
and agrees to assume the responsibility to keep so informed for so long as such
Guarantor is a party to this Guaranty. Each Guarantor acknowledges and agrees
that (x) the Secured Parties shall have no obligation to investigate the
financial condition or affairs of the Borrower or any other Guarantor for the
benefit of such Guarantor nor to advise such Guarantor of any fact respecting,
or any change in, the financial condition, assets or affairs of the Borrower or
any other Guarantor that might become known to any Secured Party at





    

--------------------------------------------------------------------------------

Page 4

any time, whether or not such Secured Party knows or believes or has reason to
know or believe that any such fact or change is unknown to such Guarantor, or
might (or does) increase the risk of such Guarantor as guarantor hereunder, or
might (or would) affect the willingness of such Guarantor to continue as a
Guarantor hereunder and (y) the Secured Parties shall have no duty to advise any
Guarantor of information known to them regarding any of the aforementioned
circumstances or risks.
(d)    Each Guarantor hereby acknowledges and agrees that no Secured Party nor
any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of the
Borrower under the Loan Documents or the obligation of such Guarantor hereunder
or (b) to pursue any other remedy that such Guarantor may or may not be able to
pursue itself any right to which such Guarantor hereby waives.
(e)    Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 hereof and in this Section 4 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.
5.    RIGHTS OF SECURED PARTIES. Any Secured Party may (except as shall be
required by applicable statute and cannot be waived) at any time and from time
to time without the consent of, or notice to, any Guarantor, without incurring
responsibility to such Guarantor, without impairing or releasing the obligations
or liabilities of such Guarantor hereunder, upon or without any terms or
conditions and in whole or in part:
(a)    change the manner, place or terms of payment of, and/or change, increase
or extend the time of payment of, renew, increase, accelerate or alter, any of
the Guaranteed Obligations (including, without limitation, any increase or
decrease in the rate of interest thereon or the principal amount thereof), any
security therefor, or any liability incurred directly or indirectly in respect
thereof, and the guaranty herein made shall apply to the Guaranteed Obligations
as so changed, extended, increased, accelerated, renewed or altered;
(b)    take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
(c)    exercise or refrain from exercising any rights against the Borrower, any
other Loan Party, any Subsidiary thereof, any other guarantor of the Borrower or
others or otherwise act or refrain from acting;
(d)    release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower or other obligors;
(e)    settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to creditors of the Borrower other than the Secured Parties;





    

--------------------------------------------------------------------------------

Page 5

(f)    apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of the Borrower to the Secured Parties regardless of what
liabilities of the Borrower remain unpaid;
(g)    consent to or waive any breach of, or any act, omission or default under,
any of the Loan Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify or supplement any of the Loan Documents or
any of such other instruments or agreements;
(h)    act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against the Borrower to recover full indemnity for any
payments made pursuant to this Guaranty; and/or
(i)    take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).
No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Loan Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except the
occurrence of the Termination Date.
6.    CONTINUING GUARANTY. This Guaranty is a continuing one and all liabilities
to which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Secured Party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein expressly specified are cumulative and not exclusive of any
rights or remedies which any Secured Party would otherwise have. No notice to or
demand on any Guarantor in any case shall entitle such Guarantor to any other
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of any Secured Party to any other or further action in any
circumstances without notice or demand. It is not necessary for any Secured
Party to inquire into the capacity or powers of the Borrower or the officers,
directors, partners or agents acting or purporting to act on its behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.
7.    SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS. Any indebtedness of the
Borrower now or hereafter held by any Guarantor is hereby subordinated to the
Guaranteed Obligations of the Borrower to the Secured Parties; and the
indebtedness of the Borrower to any Guarantor, if the Administrative Agent,
after an Event of Default has occurred and is continuing, so requests, shall be
collected, enforced and received by such Guarantor as trustee for the Secured
Parties and be paid over to the Secured Parties on account of the Guaranteed
Obligations of the Borrower to the Secured Parties, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Without limiting the generality of the foregoing,
each Guarantor hereby agrees with the Secured Parties that it will not exercise
any right of subrogation which it may at any time otherwise have as a result





    

--------------------------------------------------------------------------------

Page 6

of this Guaranty (whether contractual, under Section 509 of the Bankruptcy Code
or otherwise) until the Termination Date; provided, that if any amount shall be
paid to such Guarantor on account of such subrogation rights at any time prior
to the Termination Date, such amount shall be held in trust for the benefit of
the Secured Parties and shall promptly be paid to the Secured Parties to be
credited and applied upon the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents or, if the Loan
Documents do not provide for the application of such amount, to be held by the
Secured Parties as collateral security for any Guaranteed Obligations thereafter
existing.
8.    GUARANTY ENFORCEABLE BY THE ADMINISTRATIVE AGENT. Notwithstanding anything
to the contrary contained elsewhere in this Guaranty, the Secured Parties agree
(by their acceptance of the benefits of this Guaranty) that this Guaranty may be
enforced only by the action of the Administrative Agent, acting upon the
instructions of the Required Lenders and that no other Secured Party shall have
any right individually to seek to enforce or to enforce this Guaranty or to
realize upon the security to be granted by the Collateral Documents, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent, for the benefit of the Secured Parties upon the terms of
this Guaranty and the Collateral Documents. The Secured Parties further agree
that this Guaranty may not be enforced against any director, officer, employee,
partner, member or stockholder of any Guarantor (except to the extent such
partner, member or stockholder is also a Guarantor hereunder). It is understood
and agreed that the agreement in this Section 8 is among and solely for the
benefit of the Secured Parties and that, if the Required Lenders so agree
(without requiring the consent of any Guarantor), this Guaranty may be directly
enforced by any Secured Party.
9.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS. In order to
induce the Lenders to make Loans to the Borrower pursuant to the Credit
Agreement each Guarantor represents, warrants and covenants that:
(a)    such Guarantor (i) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concept is applicable in the
relevant jurisdiction), (ii) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (A)
own or lease its assets and carry on its business and (B) execute, deliver and
perform its obligations hereunder, and (iii) is duly qualified and is licensed
and, as applicable, in good standing (to the extent such concept is applicable
in the relevant jurisdiction) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (ii)(A) or (iii), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect;
(b)    the execution, delivery and performance by such Guarantor of each Loan
Document to which such Guarantor is a party has been duly authorized by all
necessary corporate or other organizational action, and do not and will not (i)
contravene the terms of any of such Guarantor’s Organization Documents; (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien (other than Liens created under the Loan Documents) under, or require
any payment to be made under (A) any material Contractual Obligation to which
such Guarantor is a party or affecting such Guarantor or the properties of such
Guarantor or any of its Subsidiaries or (B) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such
Guarantor or its property is subject; or (iii) violate any Law;
(c)    such Guarantor has duly executed and delivered each of the Loan Documents
that it is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered





    

--------------------------------------------------------------------------------

Page 7

will constitute, a legal, valid and binding obligation of such Guarantor,
enforceable against such Guarantor that is party thereto in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;
(d)    no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (i) the execution, delivery or
performance by such Guarantor of this Agreement or any other Loan Document, or
for the consummation of the Transaction, (ii) the grant by such Guarantor of the
Liens granted by it pursuant to the Collateral Documents, or (iii) the
perfection or maintenance of the Liens created under the Collateral Documents
(including, subject to the Intercreditor Agreement, the first priority nature
thereof) other than (A) those that have already been obtained and are now in
full force and effect, (B) filings to perfect the Liens created by the
Collateral Documents, (C) those actions as contemplated by Section 2.1 of
Security Agreement, and (D) filings of the Loan Documents with the SEC after the
Closing Date in accordance with the requirements thereof;
(e)    there are no actions, suits, proceedings, investigations, claims or
disputes pending or, to the knowledge of any Responsible Officer of such
Guarantor, threatened or contemplated in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against such Guarantor
or against any of its properties or revenues that (i) purport to affect or
pertain to this Agreement, any other Loan Document or the consummation of the
Transaction, or (ii) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.; and
(f)    until the Termination Date, such Guarantor will comply, and will cause
each of its Subsidiaries to comply, with all of the applicable provisions,
covenants and agreements contained in Articles 6 and 7 of the Credit Agreement
which are expressly applicable to such Guarantor and/or such Guarantor’s
Subsidiaries, and will take, or will refrain from taking, as the case may be,
all actions that are necessary to be taken or not taken so that no violation of
any provision, covenant or agreement contained in Articles 6 and 7 of the Credit
Agreement which are expressly applicable to such Guarantor and/or such
Guarantor’s Subsidiaries, and so that no Default or Event of Default, is caused
by the actions of such Guarantor or any of its Subsidiaries.
10.    EXPENSES. The Guarantors hereby jointly and severally agree to pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
any amendment, waiver or consent relating hereto and (ii) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent or any
Secured Party (including the reasonable fees, charges and disbursements of (x)
one counsel to the Administrative Agent (plus one local counsel in each
applicable jurisdiction and one specialty counsel in each applicable specialty),
(y) one counsel to the Secured Parties (plus one local counsel in each
applicable jurisdiction and one specialty counsel in each applicable specialty)
and (z) in the case of an actual conflict of interest, one additional counsel
for each group of similarly situated affected persons, taken as a whole), in
connection with the enforcement or protection of its rights in connection with
this Guaranty and the other Loan Documents, including its rights under this
Section.
11.    BENEFIT AND BINDING EFFECT. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Secured Parties and their successors and assigns.





    

--------------------------------------------------------------------------------

Page 8

12.    AMENDMENTS; WAIVERS. Neither this Guaranty nor any provision hereof may
be changed, waived, discharged or terminated except with the written consent of
each Guarantor directly affected thereby (it being understood that the addition
or release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released) and with the written consent of the Required Lenders (or, to
the extent required by Section 10.01 of the Credit Agreement, with the written
consent of each Lender) at all times prior to the Termination Date.
13.    SET OFF. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of an Event of Default, each Secured
Party, with the consent of the Administrative Agent, is hereby authorized, at
any time or from time to time, without notice to any Guarantor or to any other
Person, any such notice being expressly waived, to set off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such Secured Party to or for the credit or the
account of such Guarantor, against and on account of the obligations and
liabilities of such Guarantor to such Secured Party under this Guaranty,
irrespective of whether or not such Secured Party shall have made any demand
hereunder and although said obligations, liabilities, deposits or claims, or any
of them, shall be contingent or unmatured.
14.    NOTICE. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telecopy or courier service and all such notices
and communications shall, when mailed, telecopied or sent by courier, be
effective when deposited in the mail, delivered to the overnight courier or sent
by telecopier, except that notices and communications to the Administrative
Agent or any Guarantor shall not be effective until received by the
Administrative Agent or such Guarantor, as the case may be. All notices and
other communications shall be in writing and addressed to such party at (i) in
the case of any Secured Party, as provided in the Credit Agreement and (ii) in
the case of any Guarantor, at its address set forth opposite its signature page
below; or in any case at such other address as any of the Persons listed above
may hereafter notify the others in writing.
15.    REINSTATEMENT. Notwithstanding anything to the contrary contained herein,
if any claim is ever made upon any Secured Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including, without limitation, the Borrower), then and in such event
each Guarantor agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon such Guarantor, notwithstanding any revocation
hereof or the cancellation of any Note, any other Loan Document or any other
instrument evidencing any liability of the Borrower, and such Guarantor shall be
and remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.
16.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.
(a)    THIS GUARANTY AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE





    

--------------------------------------------------------------------------------

Page 9

OF NEW YORK. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
ANY SECURED PARTY, OR ANY RELATED PARTY THEREOF IN ANY WAY RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
GUARANTORS HEREBY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY SECURED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST EACH GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SUBSECTION (a) OF THIS SECTION. EACH OF THE GUARANTORS
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(b)    EACH GUARANTOR HEREBY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 14. NOTHING IN THIS GUARANTY WILL AFFECT
THE RIGHT OF ANY GUARANTOR TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
(c)    EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
17.    RELEASE OF LIABILITY OF GUARANTOR. In the event that a Guarantor becomes
an Immaterial Subsidiary or all of the Equity Interests of one or more
Guarantors is sold or otherwise disposed of or liquidated in compliance with the
requirements of Section 7.04 or 7.05 of the Credit Agreement





    

--------------------------------------------------------------------------------

Page 10

(or such sale, other disposition or liquidation has been approved in writing by
the Required Lenders (or all the Lenders if required by Section 10.01 of the
Credit Agreement)) and the proceeds of such sale, disposition or liquidation
will be applied in accordance with the provisions of the Credit Agreement, to
the extent applicable, such Immaterial Subsidiary, or such Guarantor, as
applicable, shall, or upon consummation of such sale or other disposition
(except to the extent that such sale or disposition is to the Borrower or
another Subsidiary thereof), as applicable, shall be released from this Guaranty
automatically and without further action and this Guaranty shall, as to each
such Guarantor or Guarantors, terminate, and have no further force or effect (it
being understood and agreed that the sale of one or more Persons that own,
directly or indirectly, all of the Equity Interests of any Guarantor shall be
deemed to be a sale of such Guarantor for the purposes of this Section 17).
Subject to Section 15, on the Termination Date this Guaranty shall terminate
(provided that all indemnities set forth herein shall survive such termination)
and each Guarantor shall be released from its obligations under this Guaranty.
18.    CONTRIBUTION. At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Termination Date,
it being expressly recognized and agreed by all parties hereto that any
Guarantor’s right of contribution arising pursuant to this Section 18 against
any other Guarantor shall be expressly junior and subordinate to such other
Guarantor’s obligations and liabilities in respect of the Guaranteed Obligations
and any other obligations owing under this Guaranty. As used in this Section 18:
(i) each Guarantor’s “Contribution Percentage” shall mean the percentage
obtained by dividing (x) the Adjusted Net Worth (as defined below) of such
Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the
“Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty
or any guaranteed obligations arising under any guaranty of any Permitted
Additional Indebtedness) on such date. Notwithstanding anything to the contrary
contained above, any Guarantor that is released from this Guaranty pursuant to
Section 17 hereof shall thereafter have no contribution obligations, or rights,
pursuant to this Section 18, and at the time of any such release, if the
released Guarantor had an Aggregate Excess Amount or an Aggregate Deficit
Amount, same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining Guarantors shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining Guarantors. All parties hereto recognize and agree
that, except for any





    

--------------------------------------------------------------------------------

Page 11

right of contribution arising pursuant to this Section 18, each Guarantor who
makes any payment in respect of the Guaranteed Obligations shall have no right
of contribution or subrogation against any other Guarantor in respect of such
payment until the Termination Date. Each of the Guarantors recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution. In this
connection, each Guarantor has the right to waive its contribution right against
any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.
19.    LIMITATION ON GUARANTEED OBLIGATIONS. Each Guarantor and each Secured
Party (by its acceptance of the benefits of this Guaranty) hereby confirms that
it is its intention that this Guaranty not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act of any similar Federal or state law. To effectuate the foregoing
intention, each Guarantor and each Secured Party (by its acceptance of the
benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.
20.    COUNTERPARTS. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.
21.    PAYMENTS. All payments made by any Guarantor hereunder will be made
without setoff, counterclaim or other defense and on the same basis as payments
are made by the Borrower under the Credit Agreement.
22.    [RESERVED.] ADDITIONAL GUARANTORS. It is understood and agreed that any
Wholly-Owned Domestic Subsidiary of the Borrower that is required to execute a
counterpart of this Guaranty after the date hereof pursuant to the Credit
Agreement shall become a Guarantor hereunder by (x) executing and delivering a
counterpart hereof, or a Joinder Agreement and delivering same to the
Administrative Agent and (y) taking all actions as specified in this Guaranty as
would have been taken by such Guarantor had it been an original party to this
Guaranty, in each case with all documents required above to be delivered to the
Administrative Agent and actions required to be taken above to be taken to the
reasonable satisfaction of the Administrative Agent.
24.    HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Guaranty are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.
* * *





    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
 
GUARANTORS:
7035 Ridge Road
Hanover, Maryland 21076
Attention: Treasurer’s Office
Facsimile: (410) 865-8901


with a copy to:


7035 Ridge Road
Hanover, Maryland 21076
Attention: General Counsel’s Office
Facsimile: (410) 865-8001 

CIENA COMMUNICATIONS, INC.




By: /s/ Elizabeth A. Dolce                             
        Name: Elizabeth A. Dolce
        Title: Vice President and Treasurer


 
 
 
 
c/o Ciena Corporation
7035 Ridge Road
Hanover, Maryland 21076
Attention: Treasurer’s Office
Facsimile: (410) 865-8901


with a copy to:


7035 Ridge Road
Hanover, Maryland 21076
Attention: General Counsel’s Office
Facsimile: (410) 865-8001
CIENA GOVERNMENT SOLUTIONS, INC.




By: Elizabeth A. Dolce                                   
       Name: Elizabeth A. Dolce
       Title: Vice President and Treasurer
 
 






    

--------------------------------------------------------------------------------




Accepted and Agreed to:

BANK OF AMERICA, N.A.,
as Administrative Agent




By: /s/ Dan Kelly
Name: Dan Kelly
Title: Managing Director





    